Citation Nr: 0512579	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sinusitis 
(headaches).

3.  Entitlement to service connection for bilateral flatfoot.

4.  Entitlement to service connection for bilateral clawfoot.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for diarrhea, to 
include as the result of undiagnosed illness.

8.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected gastrointestinal 
disorder.

9.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected folliculitis (alopecia 
areata).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  It appears that the case had been  
transferred from the RO in Atlanta, Georgia to a special VA 
processing unit (known as the Tiger Team) located at the RO 
in Columbia, South Carolina, which produced the rating 
decision.  Thereafter, the case was transferred back to the 
RO in Atlanta, Georgia.  

In that decision, the RO granted service connection for a 
gastrointestinal disorder and for folliculitis (alopecia 
areata), assigning each disorder a 10 percent rating.  In 
that decision, the RO also denied the remainder of the claims 
on appeal.  The veteran appealed as to the assigned ratings 
and as to the denials of service connection.

In an application for benefits (VA Form 21-526) dated in July 
2002, the veteran lists the disabilities for which he is 
claiming service connection.  That list indicates that the 
veteran is also claiming service connection for 
conjunctivitis.  The issue of entitlement to service 
connection for conjunctivitis has not been adjudicated by the 
RO.  This matter is referred to the RO for appropriate 
action.    

The issues of entitlement to service connection for flatfoot 
and for clawfoot are adjudicated in the decision below.  The 
remainder of the claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran does not currently have a flatfoot or 
clawfoot disorder.

3.  Current foot disorders, diagnosed as bilateral 
onychomycosis and mild truncation of the distal phalanges of 
the second, third and forth digits bilaterally, onychauxis, 
and torn left Achilles heel, were not present in service, 
began years after service, and were not caused by any 
incident of service.


CONCLUSION OF LAW

A foot disorder, claimed as bilateral flatfoot and clawfoot 
disorders, was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  a letter dated in June 2001 and in the 
December 2002 statement of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2003).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service 
connected.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for bilateral foot disorders of flatfoot and clawfoot.  
Flatfoot is defined as a condition in which one or more of 
the arches of the foot have flattened out, also called pes 
planus.  Dorland's Illustrated Medical Dictionary 638 (28th 
ed. 1994).  Clawfoot is defined as a high-arched foot with 
the toes hyperextended at the metatarsophalangeal joint and 
flexed at the distal joints.  Id. 339.  

Other than the veteran's assertions, the evidence of record 
does not show that the veteran has a current disorder of 
flatfoot or clawfoot.  The Board has considered the veteran's 
lay statements, and his assertion that he has bilateral 
flatfoot and clawfoot as a result of his service.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  However, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.  

Service medical records show no evidence of a clawfoot 
disorder during service.  Although service medical records 
show that on evaluation, pes planus, asymptomatic, was noted 
at the August 1985 enlistment examination, there is no other 
record in service referable to that disorder.  The record 
otherwise does not show medical evidence diagnosing any 
current disorders of flatfoot or clawfoot.
During the July 2001 VA examination, the examiner noted that 
the veteran did not have flat feet.  On examination of the 
feet, the examiner also did not note any findings of 
clawfoot, and the examination report contains a diagnosis 
with respect to the feet which does not contain a diagnosis 
of flatfoot or clawfoot.
  
Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a flatfoot or clawfoot 
disorder.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has a flatfoot or clawfoot disorder, issues of 
whether there is a nexus with service, will not be further 
discussed.  Accordingly, the veteran's claim for service 
connection for a disorder of flatfoot and clawfoot must be 
denied.  

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently have a disorder of flatfoot or 
clawfoot.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for flatfoot or clawfoot disorders is denied.

The Board notes that the medical record contains competent 
evidence of other current disorders of the feet.  

Private medical records include a February 2001 treatment 
record showing that the veteran reported that early that 
month he was dribbling a ball up the court when he felt as if 
someone had kicked him in the back of his left heel.  He had 
pain and swelling, and collapsed.  He had been walking with a 
limp foot since then.  On examination, he walked with a 
significant antalgic gait.  He had an obvious gap in his 
Achilles tendon on palpation which was exactly where he was 
tender with a positive Thompson's test.  After examination, 
the clinical impression was torn left Achilles tendon.

A May 2001 report of an examination of the veteran's feet 
shows that the veteran was seen for complaints of painful 
second toes bilaterally.  The veteran reported that the nails 
had been deformed since ten years before when he had to wear 
boots that were too small while in Desert Storm.  At that 
time X-ray examination of the feet revealed what appeared to 
be erosions of the distal phalanx of the 2nd , 3rd, and 4th 
toes of the feet bilaterally.  That report concludes with an 
assessment of onychauxis, secondary to chronic pressure on 
the nails from tight boots.

During a July 2001 VA examination, the veteran complained of 
pain in the toes of both feet, off and on for about ten 
years.  He stated that the bones in the toes of both feet had 
deteriorated over this period of time and he has had pain at 
rest, and with walking.  He attributed his foot condition in 
part to being required to wear small boots. 

Examination of the feet revealed pain affecting the 2nd, 3rd, 
4th, and 5th digits of the right and left feet.  The examiner 
noted that the toenails evert down.  There was evidence of 
fungal infection affecting the toes bilaterally.  

The examination report contains findings that (1) X-ray 
examination of the right foot showed mild truncation of the 
distal phalanges of the 2nd through 4th digits, similar to 
that seen on the left foot and possibly congenital in origin; 
and (2) X-ray examination of the left foot showed mild 
flexion at the DIP joints of the 2nd through 5th digits; mild 
truncation of the distal phalanges of the 2nd, 3rd, and 4th 
digits, which may be congenital in origin. 

The examination report contains diagnoses, with respect to 
the claimed foot conditions, of bilateral onychomycosis and 
mild truncation of the distal phalanges of the second, third 
and fourth digits bilaterally; objective factors include 
clinical and radiological examinations.

Because the record contains competent medical evidence of a 
current foot disorder, diagnosed as bilateral onychomycosis 
and mild truncation of the distal phalanges of the second, 
third and fourth digits bilaterally, onychauxis, and torn 
left Achilles tendon, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.  To the 
extent that these diagnosed disorders involving the feet may 
represent the veteran's claimed foot disorders, the question 
becomes whether any such disability was incurred in or 
aggravated by active military service.  The veteran's service 
medical records show no clinical evidence of these 
conditions, or any problems with the feet.  Service medical 
records do show evidence of ankle sprain, but that condition 
is addressed as a separate claim in the REMAND below.

Review of the record, however, does not show that these 
currently diagnosed disorders, diagnosed as bilateral 
onychomycosis and mild truncation of the distal phalanges of 
the second, third and fourth digits bilaterally, onychauxis, 
and torn left Achilles tendon are related to service.  
Onychomycosis is tinea unguium, or tinea involving the nails, 
also known as ringworm of the nail.  Dorland's Illustrated 
Medical Dictionary 1178, 1714 (28th ed. 1994).  Onychauxis is 
simple hypertrophy of the nails without deformity.  Id. 1178 
(28th ed. 1994).

Post-service medical records show no indication of any foot 
disorder as described above until 2001, approximately seven 
years after service.  None of the medical evidence links any 
of these current foot disorders, first shown approximately 
seven years after service, with any incident of service.  

The torn left Achilles tendon is clearly associated with an 
injury in February 2001.  The onychauxis was diagnosed as 
secondary to chronic pressure on the nails from tight boots.  
This diagnosis, to the extent that it suggests a nexus with 
service, is based on a history provided by the veteran who 
stated that the nails were deformed since service when he had 
to wear boots too small form him.  The Board notes that a 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence. See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  There is no evidence of 
problems in service due to wearing too-tight boots, and the 
first evidence of such foot condition after service is in 
2001.  

There is no medical opinion relating bilateral onychomycosis 
and mild truncation of the distal phalanges of the second, 
third and fourth digits bilaterally, to service.  The July 
2001 VA examination report indicates that the mild truncation 
may be congenital in origin.

The Board concludes that a claimed bilateral foot disorder, 
including flatfoot and clawfoot, was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection for flatfoot and 
clawfoot, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

While the veteran believes that he has bilateral flatfoot and 
clawfoot disorders which are related to his military service, 
he is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bilateral flatfoot is denied.

Service connection for bilateral clawfoot is denied.


REMAND

Following a careful review of the record, it is the opinion 
of the Board that a contemporaneous and thorough VA 
examination and medical opinion would assist the Board in 
clarifying the nature and etiology of the appellant's claimed 
bilateral ankle disorders, asthma, sinusitis, and diarrhea 
disorders; and the nature and severity of his service 
connected gastrointestinal disorder and folliculitis 
(alopecia areata).  

With respect to the claims for service connection for right 
and left ankle disorders, service medical records show that 
at the time of his August 1985 enlistment examination, the 
veteran reported a history of having had a sprained ankle at 
age 15.  In August 1991 the veteran was seen after he 
reinjured his right ankle after an injury 30 days before.  At 
that time, objectively, both ankles exhibited tenderness.  
The assessment was sprained right ankle.  X-ray examination 
at that time did not indicate a fracture.  During recent VA 
examination in July 2001, X-ray examination showed evidence 
that may reflect ossification along the interosseous membrane 
or a remote fracture fragment of the right ankle, and 
evidence of remote trauma involving the medial malleolus of 
the left ankle.  

With respect to the asthma and sinusitis (headaches) claims, 
service medical records show treatment for upper respiratory 
infections, and a record in service indicates that the 
veteran may have been exposed to asbestos.  The impression in 
August 1993 was upper respiratory infection - persistent.  
After service, there are a number of private medical records 
showing treatment for asthma and sinusitis, beginning in 1995 
and 1996, respectively.  There are also diagnoses of migraine 
and headache, beginning in 1995 and 1996, respectively.  
Assessments also include severe asthmatic bronchitis.

During the July 2001 VA examination, the examiner diagnosed 
that the veteran's headaches were sinus headaches.  Regarding 
the claimed asthma, the diagnosis was chronic obstructive 
pulmonary disease, asthmatic type.

With respect to the claimed diarrhea disorder, service 
medical records show that the veteran was seen several times 
with complaints of vomiting and diarrhea.  Assessments during 
service included rule out viral syndrome, rule out strep 
throat, acute gastroenteritis unresolved, and possible ulcer.  

After service, private medical records show that the veteran 
has been seen a number of times, beginning in 1995, for 
complaints including diarrhea.  Assessments include 
gastroenteritis, irritable bowel syndrome, probably acute 
viral syndrome, rule out Crohn's disease, and acute diarrhea.  
During the July 2001 VA examination, the examiner diagnosed 
diarrhea.  Diarrhea is defined merely as an abnormal 
frequency and liquidity of fecal discharges, and may result 
from various disorders and etiologies.  See Dorland's 
Illustrated Medical Dictionary 461 (28th ed. 1994).  The 
examiner noted that the veteran had a history of diarrheal 
illness following his Persian Gulf War exposure.  The 
examiner did not, however, link in an etiological way, any 
current diarrhea disorder to service.

The veteran is claiming higher initial ratings for his 
service-connected gastrointestinal disability and 
folliculitis (alopecia areata).  The most recent examination 
of these disabilities was in July 2001, almost four years 
ago.  Also, with respect to the gastrointestinal disability, 
based on the July 2001 VA examination and other medical 
records, it appears that there may be some overlap in 
symptomatology associated with this service-connected 
disability, and the claimed diarrhea disorder.

With respect to the service-connected folliculitis (alopecia 
areata), the disorder is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for dermatitis or eczema.  During the 
course of this appeal, the criteria for evaluating skin 
disorders were changed and the new regulations became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 - 49599 
(July 31, 2002).  In the Statement of the Case, the RO did 
not notify the veteran of the newly enacted provisions of 
Diagnostic Code 7806, and the revised regulations have not 
been considered by the RO in the evaluation of the veteran's 
service-connected folliculitis (alopecia areata).  The Board 
finds that the veteran must be informed of the amended 
criteria for evaluation of his service-connected skin 
disorder.

Also, the Board finds that the January 2001 medical 
examination is inadequate for the Board to sufficiently apply 
the current rating criteria for skin disorders.  The examiner 
did not provide any measurements of the affected area of the 
veteran's body or provide any of the other information 
necessary for the Board to apply the current criteria for 
rating skin disorders, see 67 Fed. Reg. 49590 (2002). 

Furthermore, the amended criteria advise the evaluator to 
"take into consideration unretouched color photographs when 
evaluating under these criteria." 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (3) (2004).  The report of the 
January 2001 VA examination contains a black and white 
xerographic copy of a picture of the back of the veteran's 
neck area.  It does not, however, include color photographs. 
Therefore, the Board finds that an additional examination at 
which measurements and photographs are taken is needed in 
order to adjudicate the veteran's claim regarding his 
service-connected folliculitis (alopecia areata).

In view of the foregoing, the Board finds that after 
obtaining any additional records, a review of the medical 
record, and if deemed necessary, a contemporaneous and 
thorough VA examination, should be conducted to determine the 
nature and etiology of any bilateral ankle, asthma, sinusitis 
(headaches), and diarrhea disorders; and to determine the 
current nature and severity of his service-connected 
gastrointestinal disability and folliculitis (alopecia 
areata).  Such examinations and opinions would be instructive 
with regard to the appropriate disposition of the claims 
under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The appellant should be given the opportunity to submit 
additional evidence and argument.  In this regard, the VA 
must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for any 
gastrointestinal disorder, folliculitis 
(alopecia areata), asthma, sinusitis 
(headaches), or ankle disorders, since 
his release from service.  The AOJ should 
attempt to obtain copies of medical 
records from all sources identified not 
of record in the claims file. 

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo the following examinations: 
(1)  skin examination to determine the 
nature and severity of the service-
connected folliculitis (alopecia areata); 
(2)  gastrointestinal examination to 
determine the nature and severity of the 
service-connected gastrointestinal 
disorder, and to determine the nature and 
etiology of the claimed diarrhea 
disorder; 
(3)  respiratory examination in order to 
determine the nature and etiology of any 
respiratory disease; (4) an appropriate 
examination to determine the nature and 
etiology of any sinusitis (headaches); 
and (5)  musculoskeletal examination to 
determine the nature and etiology of the 
claimed right and left ankle disorders. 

All studies deemed appropriate in the 
medical opinion of the respective 
examiners should be performed; and, all 
findings should be set forth in detail.  
The examiners should review the claims 
folder in conjunction with the respective 
examinations, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  Regarding specific 
examinations:

i.  Skin Examination: The examiner must 
identify what percent of the veteran's 
entire body has involvement of service-
connected folliculitis (alopecia areata), 
whether more than topical therapy was 
required during the previous 12 month 
period, and whether intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, for what duration.

If the examiner finds that the service-
connected skin disorder constitutes 
disfigurement of the head, face, or neck, 
the examiner should provide unretouched 
color photographs.  The examiner should 
state whether there is visible or 
palpable tissue loss.  The examiner 
should also state whether or not each of 
the listed eight characteristics of 
disfigurement is shown: 1) scar 5 or more 
inches (13 or more cm) in length; 2) scar 
at least one-quarter inch (0.6 cm) wide 
at widest part; 3) surface contour of 
scar elevated or depressed on palpation; 
4) scar adherent to underlying tissue; 5) 
skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
cm); 6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
cm); 7) underlying soft tissue missing in 
an area exceeding six square inches (39 
square cm); 8) skin indurated and 
inflexible in an area exceeding six 
square inches (39 square cm).

ii.  Gastrointestinal Examination:  The 
examiner should report the presence or 
absence of the following symptoms 
attributable to gastroesophageal reflux 
disease: pain, vomiting, material weigh 
loss, hematemesis, melena, anemia, 
dysphagia, pyrosis, and substernal, arm 
or shoulder pain.  The examiner should 
also express an opinion as to whether the 
disability results in considerable or 
severe impairment of health.

After reviewing the available medical 
records and examining the appellant, for 
any gastrointestinal disorder diagnosed, 
which is part of any chronic diarrhea 
symptomatology and separate from the 
service-connected gastrointestinal 
disorder, the examiner should render 
comments specifically addressing the 
following question: If such "diarrhea 
disability" is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
is the result of, or was increased by, 
injury or disease incurred during 
service, or by service-connected 
disability.

iii. Respiratory Examination:  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question: If a 
respiratory disease is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to 
include any in-service exposure to 
asbestos.  

iv.  Examination of Sinusitis 
(Headaches):  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following question: If a sinusitis 
(headaches) disorder is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service.

v.  Musculoskeletal Examination:  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question: If 
right and/or left ankle disorders are 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that any such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims for service 
connection for asthma, sinusitis 
(headaches), right and left ankle 
disorders, and diarrhea; and claims for a 
higher initial rating for service-
connected gastrointestinal disorder and 
folliculitis (alopecia areata).  The new 
provisions regarding skin disorders found 
at 38 C.F.R. § 4.118, must be considered; 
and if applicable, the new provisions 
found at Diagnostic Codes 7800, 7806.  

If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case, including notice 
of the amended rating criteria, and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


